Citation Nr: 0504906	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-15 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than April 24, 1998, 
for an award of service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 

INTRODUCTION

The veteran had active military service from February 1979 to 
April 1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
by the RO that granted service connection and assigned a 100 
percent rating, effective from April 24, 1998.  The veteran 
appeals for an earlier effective date for an award of service 
connection for asthma.


FINDINGS OF FACT

1.  The veteran separated from active duty service on April 
24, 1980.

2.  On May 2, 1980, the RO received the veteran's claim of 
entitlement to service connection for a lung disorder.  

3.  In a December 3, 1980, rating decision, the RO denied 
service connection for asthma; the veteran was notified of 
the decision by letter dated December 9, 1980.

4.  On March 12, 1981, the RO received the veteran's notice 
of disagreement with respect to the December 1980 rating 
decision.

5.  On April 2, 1981, the RO issued the veteran a Statement 
of the Case.

6.  On April 3, 1981, the RO received the veteran's service 
medical records; however, the RO did not furnish the veteran 
a Supplemental Statement of the Case in response to this 
additional material evidence, and thus the 60-day period in 
which to respond and perfect an appeal did not begin to run.

7.  The evidence of record reflects that the veteran 
continued to prosecute his pending claim for service 
connection for a respiratory disorder that was diagnosed as 
asthma.


CONCLUSION OF LAW

The criteria for an effective date of April 25, 1980, for the 
award of service connection for asthma are met.  38 U.S.C.A. 
§§ 1131, 5110, 7105(d) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.158, 3.400 (2004); 62 Fed. Reg. 15567, VAOPGCPREC 9-97 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claim.  VA provided the veteran with a copy 
of the appealed March 2001 rating decision, July 2002 
Statement of the Case, April 2003 and August 2004 
Supplemental Statements of the Case, and December 2003 Board 
remand.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  In addition, in an April 2004 
letter, VA specifically informed the veteran and his 
representative of the information and evidence necessary to 
substantiate a claim for an earlier effective date.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the April 
2004 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked the veteran to identify 
sources of any relevant records, including medical and 
employment records, so that VA could request those records on 
his behalf.  VA also asked the veteran to inform VA of any 
additional information or evidence relevant to his claim.  
Lastly, VA informed the veteran that it is his responsibility 
to ensure that VA receives all the evidence necessary to 
support his claim.  Thus, the Board finds that the veteran 
was informed of the evidence he was responsible for 
submitting and the evidence VA would obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board also finds that the veteran was informed that he could 
submit any records in his possession relevant to his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service private 
medical records, VA exam reports, and statements made by and 
on behalf of the veteran in support of his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  The 
Board acknowledges that the veteran was not provided a VCAA 
notice prior to the initial rating decision.  However, the 
Board finds that any defect in the timing of the provision of 
notice was properly cured when the RO furnished the veteran 
the April 2004 letter, along with the above-mentioned 
correspondences, and subsequently re-adjudicated his claim in 
August 2004.  Moreover, in light of this decision, in which 
the Board finds that an earlier effective date of May 2, 
1980, for a grant of service connection for asthma is 
warranted, the veteran is not prejudiced by the Board's 
review of this claim on the basis of the current record.  The 
Board will therefore proceed with the consideration of this 
case.  See Bernard v. Brown, supra.  

Factual Background

The veteran separated from active duty service on April 24, 
1980.

On May 2, 1980, the veteran filed a claim of entitlement to 
service connection for a lung disorder.  

In a December 3, 1980, rating decision, the RO denied service 
connection for asthma.  The veteran was notified of the 
decision by letter dated December 9, 1980.  The veteran's 
service medical records were not of record at that time.  On 
March 12, 1981, the RO received the veteran's notice of 
disagreement (NOD).  Accordingly, on April 2, 1981, the RO 
issued the veteran a Statement of the Case (SOC).

The veteran's service medical records were received by the RO 
on April 3, 1981.  In an April 14, 1981, letter, the RO 
informed the veteran that a review of the veteran's recently 
received service medical records indicated treatment for 
asthma since childhood and requested that the veteran furnish 
the names and addresses of treating physicians prior to 
service so that further action could be taken on his claim.  
No response from the veteran is of record.

On April 24, 1998, the RO received the veteran's request to 
reopen his claim of entitlement to service connection for a 
lung disorder.  In an April 1999 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the claim of service connection for 
asthma.  In a February 2000 rating decision, the RO found 
that new and material evidence had been presented to reopen 
the claim but confirmed the prior denial.  In April 2000, the 
veteran submitted a VA Form 9 expressing disagreement with 
all issues listed on the SOC and any SSOC, which the RO 
accepted as a NOD.  In July 2000, the RO issued the veteran a 
SOC regarding the issue of service connection for a chronic 
lung disease.  In response, the veteran submitted another VA 
Form 9 in September 2000 again expressing disagreement with 
all issues.  Lastly, in a March 2001 rating decision, the RO 
granted service connection for asthma and assigned a 100 
percent evaluation, effective April 24, 1998.  

At a May 2003 Board hearing, the veteran testified that he 
had not received the April 1981 SOC or VA Form 9, that he had 
been living at the address listed on the SOC at that time, 
and that he had moved in September 1981 for about 6 months, 
but that he had continued to receive mail at the above 
address.  

Analysis

The veteran contends that he is entitled to an effective date 
earlier than April 24, 1998, for an award of disability 
compensation for asthma.  The veteran asserts that he never 
received either the April 1981 SOC or VA Form 9.  

Applicable law concerning effective dates provides that, 
except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the fact found, but shall be earlier 
than the date of receipt of the claim.  38 U.S.C.A. § 5110(a) 
(West 2002).  The effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release if application therefore is received 
within one year from such date of discharge or release.  
38 U.S.C.A. § 5110(b)(1) (West 2002).

The implementing regulations provides that the effective date 
of an award of direct service connection will be the day 
following separation from active service or date entitlement 
arose if claim is received within one year after separation 
from service; otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2) (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.155 (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

In VAOPGCPREC 9-97, VA General Counsel held that 1) if a 
claimant has not yet perfected an appeal and VA issues a 
supplemental SOC in response to evidence received within the 
one-year period following the mailing date of notification of 
the determination being appealed, 38 U.S.C. § 7105(d)(3) and 
38 C.F.R. § 20.302(c) require VA to afford the claimant at 
least 60 days from the mailing date of the supplemental SOC 
to respond and perfect an appeal, even if the 60-day period 
would extend beyond the expiration of the one-year period; 
and 2) if VA receives additional material evidence within the 
time permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue a supplemental SOC even if the one-year 
period following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the supplemental SOC.  Furthermore, 38 C.F.R. § 3.156(b) 
requires that such evidence be considered in connection with 
the pending claim.  Id.

The version of the statute providing for the filing of a 
notice of disagreement and appeal in effect at the time of 
the December 1980 rating decision, 38 U.S.C.A. § 4005(d)(3), 
is same as the statute in effect today, 38 U.S.C.A. 
§ 7105(d)(3).  As a result, both versions require VA to issue 
a supplemental SOC, when additional material evidence is 
received within the prescribed appeal period, and to afford 
at least 60 days for response to a supplemental SOC to 
perfect an appeal, if a substantive appeal has not yet been 
filed.  See VAOPGCPREC 9-97, slip op. at 4-5.

Here, the Board acknowledges that the record indicates that 
the veteran did not furnish any evidence in response to the 
April 14, 1981, VA letter requesting additional evidence, or 
submit further communication until April 24, 1998.  That 
notwithstanding, the Board finds that the veteran did not 
abandon his original May 2, 1980, claim for service 
connection for a lung disorder.  This is so because of the 
explicit act on the part of the veteran to file a timely NOD 
that contested the denial of his lung/asthma claim in the 
December 1980 rating decision.  In doing so, he placed the 
issue in appellate status, and he never withdrew his appeal.  
Compare 38 C.F.R. § 19.121 (b)(1), (3) (1980, 1981), with 
38 C.F.R. § 20.204 (2004).  Thus, the RO had no authority to 
terminate the veteran's appeal on the grounds of abandonment.

Next, the Board notes that the veteran's original claim for 
service connection for asthma/lung condition was denied in a 
December 1980 rating decision, in which the veteran filed a 
timely NOD and the RO furnished a SOC.  On the day following 
the date of mailing the SOC, the RO received the veteran's 
service medical records, which were not available at the time 
of the December 1980 rating decision, and which were received 
within the prescribed appeal period.  However, the RO never 
furnished the veteran a Supplemental SOC in response to the 
veteran's subsequently obtained service medical records, and 
thus the 60-day period within which to respond and perfect 
his appeal by filing a timely substantive appeal did not 
begin to run.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.158, 
3.160 (2004); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) 
(citing Kuo v. Derwinski, 2 Vet. App. 662 (1992)) (noting 
that where an appellant and his representative had not 
properly been furnished with an SOC in accordance with 38 
U.S.C. § 7105 and the corresponding VA regulations, the 
period in which to appeal the adjudicative determination in 
question never commenced to run, and that the determination 
was, therefore, not final); VAOPGCPREC 9-97.  Since the RO 
failed to procedurally comply with the statutorily mandated 
requirements under 38 U.S.C.A. § 7105(d)(3), the veteran's 
May 1980 lung/asthma claim remained open and the December 
1980 rating decision did not constitute a final decision as 
to that claim.  38 U.S.C.A. § 7105(d) (West 2002); VAOPGCPREC 
9-97; cf. 38 C.F.R. § 3.160(d) (2004) (defining a "finally 
adjudicated claim").  Hence, any subsequent communications, 
including those of April 1998, April 2000, and September 
2000, may be appropriately construed as an intent on the 
veteran's part to continue to prosecute his pending claim for 
a disability involving the lungs, which was ultimately 
identified as a claim for asthma.  See 38 C.F.R. §§ 3.1(p), 
3.155, 3.160(c); see generally Kellar v. Brown, 6 Vet. 
App. 157, 162 (1994).

Although the Board acknowledges that the veteran's 
communication received on April 24, 1998, was considered by 
the RO as the basis for assigning the effective date at issue 
in this appeal, it is highly unlikely that such a 
determination could be made without leaving at least a 
reasonable doubt as to the status of the earlier filed claim 
discussed above.  Accordingly, resolving that doubt in the 
veteran's favor, the Board finds that the veteran filed an 
original claim for service connection for asthma/lung 
condition in May 1980, the status of which remained open and 
pending throughout the course of this administrative appeal.  
Therefore, applying the provisions of 38 U.S.C.A. § 5110(b), 
the Board determines that the effective date for an award of 
service connection for asthma, is April 25, 1980, the day 
following the veteran's separation from active duty on April 
24, 1980.




ORDER

Subject to the provisions governing the award of monetary 
benefits, entitlement to an effective date of April 25, 1980, 
for an award of service connection for asthma is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


